Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/564,661 filed on 09/09/19.  Claims 1-19 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The limitation recited in claim 1 of “the battery 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raiser (US 2007/0116997 A1).
As to claim 1, Raiser teaches a battery system for use with an electric vehicle including a Y-capacitor module (Fig. 1, 2), the battery module comprising: a power source ((V1, V2); and an isolation monitoring circuit electrically connected with the power source (Fig. 2, active isolation circuit 29), wherein the isolation monitoring circuit is configured to discharge the Y-capacitor module when the battery module is electrically connected with the electric vehicle (Fig. 1, Y-capacitor 16; Fig. 2, Y-capacitor module (C1, C2); ¶ 0017, 0018, 0020, 0027).
As to claim 2, Raiser teaches wherein the isolation monitoring circuit is configured to be connected in parallel with the Y-capacitor module when the battery module is electrically connected with the electric vehicle (Fig. 2, the isolation monitoing circuit 29 is connected in parallel with the Y-capacitor module (C1, C2)).
As to claim 3, Raiser teaches wherein the isolation monitoring circuit comprises one or more circuit units each of which corresponds to a Y-capacitor of the Y-capacitor module comprising one or more Y-capacitors (Fig. 2, the isolation monitoring circuit comprising one or more units (S1, R17; S2, R16) corresponding to a Y-capacitor module comprising one or more units (C1, C2)).
As to claim 6, Raiser teaches wherein the power source includes a positive terminal and a negative terminal (connected to HV+, HV-), wherein the Y-capacitor module comprises two Y-capacitors (C1, C2), wherein first and second circuit units corresponding to the two Y-capacitors are arranged in the isolation monitoring circuit, wherein the first circuit unit comprises a first resistor and a first switch connected between the positive terminal of the power source and a chassis, wherein the second circuit unit comprises a second resistor and a second switch connected between the negative terminal of the power source and the chassis, and wherein the first and second circuit units are configured to be connected in parallel with a first Y-capacitor and a second Y-capacitor of the Y-capacitor module respectively so as to discharge the first Y-capacitor and the second Y-capacitor respectively (Fig. 2, 4; (S1, R17 corresponding to C1 connected in parallel; S2, R16 corresponding to C2 connected in parallel to ground chassis GND through Rinj to discharge the Y-capacitors C1, C2; ¶ 0026, 0027).
As to claim 8, Raiser teach a system (Fig. 1-4) comprising a battery module configured to be coupled with a vehicle module (Fig. 2, a battery module coupled to with a vehicle module from HV+ and HV-), wherein the vehicle module comprises a Y-capacitor module comprising one or more Y-capacitors (Fig. 2, a Y-capacitor module 28 including Y-capacitors C1, C2), wherein the battery module comprises a power source 
As to claim 9, Raiser teaches wherein the vehicle module further comprises a load (¶ 0018, 0020, a vehicle including a motor), and wherein the Y-capacitor module and the load are connected in parallel between a first HV pole (HV+) and a second HV pole (HV-) of the vehicle module (Fig. 2, HV+, HV- where the vehicle and load coupled).
As to claim 10, Raiser teaches wherein the isolation monitoring circuit is configured to be connected in parallel with the Y-capacitor module when the battery module is electrically connected with the vehicle module (Fig. 2, the isolation circuit 29 coupled in parallel with the Y-capacitor module 28).
As to claim 11, Raiser shows wherein the Y-capacitor module comprises first and second Y-capacitors arranged between the first and second HV poles (HV+ and HV-) of the vehicle module, wherein the first Y-capacitor is arranged between the first HV pole (HV+) and a chassis, and wherein the second Y-capacitor is arranged between the second HV pole (HV-) and the chassis (Fig. 2, Y-capacitors C1, C2 arranged between HV+, HV- and a chassis not shown in the Figure, see ¶ 0018, 0020).
As to claim 13, Raiser teaches wherein the chassis is either of the vehicle module or the battery module, or both of the vehicle module and the battery module (¶ 0018, 0020).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being being obvious over Raiser (US 2007/0116997 A1) in view of DIEHL et al. (WO 2015/0780498 A1).
As to claim 4, Raiser teaches wherein each of the one or more circuit units comprises a switch and a resistor connected in series with each other (Fig. 2, switch S1 and resistor R17 connected in series with each other or switch S2 and resistor R16, and wherein the resistor is configured to discharge the Y-capacitor within a required time; ¶ 0026, 0027).  Raiser does not explicitly teach discharge the Y-capacitor within a required time. DIEHL et al. teach the same (page 1, discharging the rest of charge within seconds, may be within 2-3 seconds or ten seconds see page 2, lines 3-5)
Claims 5, 7 are rejected under 35 U.S.C. 103 as being being obvious over Raiser (US 2007/0116997 A1) in view of Aoshima et al. (US 2015/0108991 A1).
As to claim 5, Raiser does not teach using a main relay. Aoshima et al. teach using a main relay in order separate the power source from electric vehicle (Fig. 1, items 300, 310). It would have been obvious to one skill in the art to combine the teachings by including a main relay as taught Aoshima et al. in Raiser so that each of the one or more circuit units further comprises a main relay connected in series with the switch and the resistor configured to separate the power source from the electric vehicle as expected. 
As to claim 7, Raiser does not teach using a main relay. Aoshima et al. teach using a main relay in order separate the power source from electric vehicle (Fig. 1, items 300 (Main+), 310 (Main-)). It would have been obvious to one skill in the art to combine the teachings by including a main relay as taught Aoshima et al. in Raiser so that the first circuit unit further comprises a first main relay (Main+) connected in series with the first resistor and the first switch, wherein the second circuit unit further comprises a second main relay (Main-) connected in series with the second resistor and the second switch, and wherein the power source is connected between the first main relay (Main+) and the second main relay (Main-) in order to separate the power from the electric vehicle as expected.
Claims 14, 16-18 are rejected under 35 U.S.C. 103 as being obvious over Greenwood et al. (US 2015/0051771 A1).
As to claim 14, Greenwood et al. teach a method, comprising: receiving a crash signal in response to an abnormal situation occurring in a system including a battery module and a vehicle module connected to each other (Fig. 2 show a system 20 used in a vehicle 10, a vehicle event sensor or a crash sensor 16; a controller 14, a balancing controller as isolation module and battery module 12; ¶ 0045), the battery module including an isolation monitoring circuit electrically connected with a power source (Fig. 2 , ¶ 0028, 0045, 0063, a backup battery corresponding to a power source), the vehicle module including an Y-capacitor (Y-capacitors C, C2, C3, C4, C5); determining whether an energy content of the Y-capacitor of the vehicle module is greater than a predetermined threshold in response to the crash signal (¶ 0056, 0057, 0059, 0060; the teaching of discharging the energy content of the Y-capacitor to a predetermined charge level is obvious to an artisan skill in the art to realize that this is clearly suggesting the limitation recited as determining whether an energy content of the Y-capacitor is greater than a predetermined threshold in response to the crash signal in order to instruct an initiation of discharging the Y-capacitor); and using the isolation monitoring circuit of the battery module as a discharge device to discharge the Y-capacitor of the vehicle module in response to the energy content of the Y-capacitor being greater than the predetermined threshold (Fig. 2, ¶ 0055, 0056, 0057, 0058, 0059, 0060; discharging the Y-capacitor module until a predetermined charge level is reached).
As to claim 16, Greenwood et al. teach an electric vehicle configured to be electrically connected with a battery module (Fig. 1), the electric vehicle comprising: a load (Fig. 1 a vehicle includes a motor; ¶ 0035); a Y-capacitor module electrically connected to the load (Fig. 1-2, Y-capacitor C1-C5); and a processor circuit configured to detect an abnormal situation in the electric vehicle (¶ 0052), determine whether an energy content of the Y-capacitor module is greater than a predetermined threshold in response to the abnormal situation (¶ 0056, 0057, 0059, 0060; the teaching of discharging the energy content of the Y-capacitor to a predetermined charge level is obvious to an artisan skill in the art to realize that this is clearly suggesting the limitation recited as determining whether an energy content of the Y-capacitor is greater than a predetermined threshold in response to the crash signal in order to instruct an initiation of discharging the Y-capacitor) and discharge the Y-capacitor module using an isolation monitoring circuit of the battery module in response to the energy content of the Y-capacitor module being greater than the predetermined threshold (Fig. 2, ¶ 0055, 0056, 0057, 0058, 0059, 0060; discharging the Y-capacitor module until a predetermined charge level is reached).
As to claim 17, Greenwood et al. teach wherein the Y-capacitor module is configured to be connected in parallel with the isolation monitoring circuit when the battery module is electrically connected with the electric vehicle (Fig. 2; the Y-capacitor module 12 connected in parallel with the isolation monitoring circuit 18).
Claims 18 are rejected under 35 U.S.C. 103 as being obvious over Greenwood et al. (US 2015/0051771 A1) in view of Raiser (US 2007/0116997 A1).
As to claim 18, Raiser teaches a first HV pole (HV+) and a second HO pole (Fig. 2, HV+, HV-), wherein the Y-capacitor module comprises first and second Y-capacitors arranged between the first and second HV poles (HV+, HV-) (Fig. 2, the Y-capacitor 28 including a first and second Y-capacitors C1, C2), wherein the first Y-capacitor is arranged between the first HV pole (HV+) and a chassis, and wherein the second Y-capacitor is arranged between the second HV pole (HV-) and the chassis (Fig. 2, Y-capacitors C1, C2 arranged between HV+, HV- and a chassis not shown in the Figure, see ¶ 0018, 0020). It would have been obvious to modifying the battery system as taught by Greenwood et al. to include the battery system as taught by Raiser in order to discharging the Y-capacitors as required.

Allowable Subject Matter
 Claims 12, 15, 19 would be allowable if rewritten to overcome the applicable rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or fairly suggest the limitations recited in; claim 12:  wherein the vehicle module further comprises an X-capacitor and a load connected between the first and second HV poles (HV+ and HV-), and a discharge circuit unit connected in parallel with and configured to discharge the X-capacitor, and wherein the X-capacitor comprises a switch and a resistor connected in series with each other; claim 15: wherein the threshold is 0.2J, and the using comprises controlling a relay between the battery module and the vehicle module to connect the isolation monitoring circuit with the Y-capacitor, wherein in response to the Y-capacitor being discharged, both the corresponding switch and the corresponding main relay are configured to be closed, and wherein in response to the Y-capacitor not being discharged, at least one of the corresponding switch and the corresponding main relay is configured to be opened; claim 19: an X-capacitor and a discharge circuit connected in parallel with and configured to discharge the X-capacitor, wherein the X-capacitor comprises a switch and a resistor connected in series with each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851